     Case 1:20-cv-02275-DCF Document 39
                                     38 Filed 12/28/20
                                              12/24/20 Page 1 of 1




                             The Law Offices of Jacob Aronauer
                                 225 Broadway, 3rd Floor
                              New York, New York 10007
                                     (212) 323-6980
                               jaronauer@aronauerlaw.com

December 24, 2020

Via ECF
Hon. Debra Freeman
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

       Re:     Valerio et al. v. Anfield Interiors, Inc. et al.
               20-cv-02275 (AJN)

Dear Judge Freeman:

        The parties jointly request an additional month to file the class action settlement
application papers. The application is currently due on December 28, 2020. Specifically,
the parties request to have until January 28, 2021. This is the parties first request for an
extension. Last week Plaintiff provided Defendants with a proposed settlement draft for
their review. The basis for the request is Covid-19 and workload.

       We thank the Court for its consideration.

                                                                  Respectfully,

                                                                  /s Jacob Aronauer
                                                                  Jacob Aronauer
                                                                  Attorney for Plaintiff
Via ECF
All attorneys on record




                                                 Dated: 12/28/2020
